      Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION


JAMES W.BARCLAY,

         Plaintiff,                              CASE NO.5:16-cv-00144-MW/EMT

vs.



CORIZON HEALTH,INC., et al..

         Defendants.



               .      FOURTH AMENDED VERIFIED COMPLAINT
                           AND DEMAND FOR JURY TRIAL


         PLAINTIFF JAMES W.BARCLAY(hereinafter"BARCLAY"),by and through the

undersigned counsel, files this FourthAmended Verified Complaint and Demand for Jury

Trial againstDEFENDANTS CORIZON HEALTH,INC.,aforeign corporation(hereinafter

"CORIZON"), AMBER THARP, L.P.N. (hereinafter "NURSE THARP"), BILLY

MADDOX, L.P.N. (hereinafter "NURSE MADDOX"), ANDREA DAVIS A.R.N.P.

(hereinafter"NURSE DAVIS"),and CENTURION OF FLORIDA,LLC,a Florida limited

liability company (hereinafter "CENTURION"), each in their official md individual

capacities, and alleges:
                 I
         1.      This is an action for compensatory and punitive damages alleging that the

Defendants, contrary to the Eighth and Fourteenth Amendments to the United States

Constitution, knowingly and willfully exercised deliberate indifference to the recognized

rights of the Plaintiff JAMES W. BARCLAY, while he was incarcerated at Northwest
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 2 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 3 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 4 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 5 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 6 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 7 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 8 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 9 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 10 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 11 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 12 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 13 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 14 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 15 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 16 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 17 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 18 of 19
Case 5:16-cv-00144-MW-EMT Document 52 Filed 03/22/19 Page 19 of 19
